SHABPE, J.
For work and material employed in making buildings and improvements on leased land under a contract with the lessee, a lien may under the statute be .made to “attach to the building or improvement and to the unexpired term of the lease” when “the erection thereof is not in violation of the terms or conditions of the lease.” — Code, § 2725. A provision in a lease ‘which like that averred in plea 5 merely prohibits the removal of improvements from the premises unless the rent be paid, is not violated by the erection of the improvements and does not in itself, prevent the esbablishmeni or enforcement of the statutory lien therefor.
In failing to aver the character of the work contracted for and wherein it was not performed, plea 4 is lacking in that certainty which in a special plea is required in order that the court may see that facts relied on constitute a defense, 'and that the plaintiff may know what he is called on to meet by proof if the plea is traversed, or to confess and avoid by counter pleading. — N. C. & St. L. R. Co. v. Parker & Co., 123 Ala. 683. Plea 6 also lacks certainty, being the staement purely of a *262legal conclusion without a single fact. Plea 8 is bad for a like reason. It should have get out the account it refers to, that the court might judge of iibs purport from what appears thereon. The seventh plea tenders an issue as to what the complaint contains rather than answer- thereto, and so assumes the office of a demurrer. The court's action in sustaining demurrers to each of these pleas was without error.
The evidence without conflict proves that the debt claimed is due plaintiff as an original contractor for work and material employed in improving the land described in the complaint. It shows that within six months of the debts’ accrual and for the purpose of establishing a lien under the statute, a statement- was filed in the probate court purporting to show the unpaid balanr e due plaintiff from defendant for such work and material used in building, etc., on land on which defendant had a lease described as “Smith’s Park in or near the western limits of the city of Birmingham, Jefferson County, Alabama.” It is verified by an affidavit which affirms the truth and correctness of the statement in positive terms. In our opinion this statement conforms substantially to the statute, which in respect of the statement to be filed in proceedings to establish the lien, directs that it shall be “verified, by the oath of the person claiming the lien or of some other person having knowledge of the facts, containing a just and true accoun t of the demand secured by the lien after all just credits have been given, a description of the property on which the lien is claimed, and the name of the owner or proprietor thereof.” — Code, § 272.7; Green v. Robinson, 110 Ala. 503; Globe Iron, etc., Co. v. Thacher, 87 Ala. 458. It is the sum of the demand rather than the items composing it that is required to be stated. Leftwich Lumber Co. v. Florence Association, 104 Ala. 584. And that the public may be definitely informed as to the extent of the incumbrance the further requirement is that the balance owing rather than the original claim shall be the demand exhibited. It is neither directed nor intended that the statement shall declare in terms that *263“all just credits have been given,” but that fact is by the law itself injected into a demand which like the one in question is merely of a balance due.
When in a city, the land which may be subjected to the lien is not by the statute limited in area. — Code, § 2730. The Lact here involved is by the amended complaint described as lying wholly within the city. If as some evidence tends to show a part of “Smith’s Park” lies out of the city, that fact is immaterial since none of the improvements claimed for are on that part, and that port is not included in the judgment of. condemnation. Nor is the lien prejudiced either in whole or in part by the fact that the demand includes work and material furnished under two separate agreements since the same property was improved under both agreements and the rights growing out of same are identical in character and as to parties.
The judgment will be affirmed.